Citation Nr: 0021410	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-46 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the amount of the veteran's separation pay to be 
recouped from VA disability benefits should be reduced 
pursuant to 10 U.S.C.A. § 1174(h)(2).  

(The issue of entitlement to service connection for a 
psychiatric disorder will be the subject of a separate 
decision).


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
September 1992 and on active duty for training from February 
to July 1993.  It is noted that during the course of this 
appeal, this matter was transferred from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, to the RO in Winston-Salem, North Carolina, and then 
to the RO in Baltimore, Maryland.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 determination of the 
Winston-Salem RO that the veteran's disability compensation 
benefits would be withheld from August 1, 1993 until the full 
amount of his separation pay of $30,058.67 was recovered.  

In a July 1998 decision the Board denied the claim, finding 
that the veteran's disability compensation was subject to 
recoupment of separation pay, from February 1, 1994.  The 
Board commented, in the "Introduction" portion of that 
decision, that during the course of this appeal the RO 
accepted $20,755.14 as the amount of the veteran's separation 
pay.  The Board pointed out that, essentially, the RO based 
this figure on information received from the Service 
Department to the effect that of the $30,284.68 separation 
pay (SSB, noted on a DD Form 215), over $9,000, which 
represented the veteran's re-enlistment bonus, was deducted 
from this pay, which left $20,755.14 as the net amount of 
separation pay.  However, the Board noted, as the amount of 
the separation pay to be recouped was not at issue, a finding 
in that regard would not be made.

Subsequent to this Board decision, the appellant appealed to 
United States Court of Appeals of Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(Court).  In January 1999, while the case was pending, 
the VA's Office of General Counsel filed a motion (Motion) 
requesting that the Court vacate the Board's July 1998 
decision (the veteran joined in the motion February 1999).  
Further, the Motion requested that the case be remanded to 
the Board for further readjudication.  

For reasons still somewhat confusing to the Board, the 
parties requested that this matter be remanded for 
consideration of the effect a recent change in law may have 
on the amount of separation pay to be recouped (again, this 
issue was not specifically before the Board at the time of 
the July 1998 decision, hence the confusion).  In any event, 
in February 1999, the Court granted the Motion, vacated the 
Board's July 1998 decision, and remanded the case to the 
Board for compliance with directives that were specified by 
the Court, and detailed below.  In June 1999, the Board 
remanded this matter to the RO for further development and 
adjudication.

The Board notes that the change in the applicable law which 
essentially led to the February 1999 Court order will be 
detailed below, and is reflected in the characterization of 
the issue above.  The Board points out that it is clear from 
the Motion and order that the gist of the July 1998 decision 
was undisturbed, and as such, it is unnecessary to completely 
revisit the issues discussed and decided in that matter.  
There appears to be no remaining dispute that the veteran's 
disability compensation is subject to recoupment of 
separation pay; rather, the controversy now pending before 
the Board pertains solely to the amount of separation pay to 
be recouped.  

Finally, although in a somewhat unclear manner (the veteran's 
attorney appears to have misinterpreted VA regulation as it 
pertains to waiver of recovery of overpayments), it seems 
like a request for a waiver of recovery of an overpayment in 
the amount of $3,519.66 has been submitted (see the August 
19, 1999 RO letter and December 1999 letter from the 
veteran's representative).  This is referred to the RO's 
Committee on Waivers and Compromises for appropriate action.  



FINDING OF FACT

The veteran received separation pay in the amount $30,049.92, 
of which $6,009.98 was deducted for Federal taxes, leaving a 
net amount of  $24,039.94.  


CONCLUSION OF LAW

Of the veteran's $30,049.92 separation pay, $24,039.94 is the 
proper amount to be recouped from VA disability compensation. 
10 U.S.C.A. § 1174(h)(2); 38 C.F.R. § 3.700(a)(5) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide in part that a veteran who has 
received separation pay may receive disability compensation 
for disability incurred in or aggravated by service prior to 
the date of receipt of separation pay subject to recoupment 
of the total amount received as separation pay. 38 C.F.R. 
§ 3.700 (a)(5) (1999).  As discussed in prior Board action 
regarding this matter, the veteran's service-connected 
disabilities were incurred during his period of active duty 
service which spanned from December 1981 to September 1992 
and his separation pay was based on that period of service.  
As such, this compensation is subject to recoupment of the 
separation pay.  38 C.F.R. § 3.700(a)(5) (1999).

The Board notes that $30,049.92 was the actual amount of the 
veteran's separation pay (see the information received from 
the Defense Finance and Accounting Service (DFAS) in July 
1999), but that in April 1998, the RO accepted $20,755.14 as 
the amount of the separation pay to be recouped.  
Essentially, the RO based this figure on information received 
from the Service Department to the effect that of the 
$30,284.68 separation pay, over $9,000, which represented the 
veteran's re-enlistment bonus which became a debt due to his 
early separation from service, was deducted from this pay, 
which left $20,755.14 as the net amount of separation pay.  

In any event, as discussed above in the "Introduction" 
portion of this decision, the Court, in February 1999, 
remanded this matter for consideration of the effect a recent 
change in law may have had on the amount of separation pay to 
be recouped.  Specifically, it is noted that in 1996, Public 
Law 104-201, section 653, amended 10 U.S.C.A. § 1174(h)(2) to 
add that deducted from the VA disability compensation was the 
total amount of separation benefit payment "less the amount 
of Federal taxes withheld from such pay (such withholding 
being at the flat withholding rate for Federal income tax 
withholding, as in effect pursuant to regulations prescribed 
under chapter 24 of the Internal Revenue Code of 1986)."  
Prior to this amendment, VA recouped the gross amount of the 
disability severance pay.  See VAOPGCPREC 67-91.  

Public Law 105-178 added that "[t]he amendment made by 
section 653...(Public Law 104-201...) to [10 U.S.C.A. 
§ 1174(h)(2)] shall apply to any payment of separation pay 
under the special separation benefits program under section 
1174a of that title that was made during the period beginning 
on December 5, 1991, and ending on September 30, 1996."

As this change in the law was made during the course of the 
veteran's appeal, the Court was apparently of the opinion 
that the dictates of Karnas v. Derwinski, 1 Vet. App. 308 , 
313 (1991) apply.  In Karnas, the Court held that where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply unless Congress provided otherwise 
(which, as noted above, they did with respect to this change 
in law) or permitted the Secretary to do otherwise.  

Subsequent to the June 1999 Board remand, the RO, in July 
1999, determined that the correct amount of the veteran's 
separation pay was $30,049.92 and that $6,009.98 represented 
the Federal taxes withheld from this pay (this information 
was also gleaned from the DFAS records).  As such, the RO 
determined that the proper amount to be recouped was 
$24,039.94.  The Board, upon an independent review of the 
pertinent records, agrees with this determination.  

The veteran and his attorney's primary contentions are that 
the veteran never actually received the full $24,039.94, as 
over $9,000 was taken out of this pay, and that the RO's 
previous determination that $20,755.14 was the correct amount 
of separation pay to be recouped could not be amended without 
a finding of clear and unmistakable error with that 
determination (see 38 C.F.R. § 3.105 (1999)).  

Regarding the former contention, the Board points out that 
the full amount of $24,039.94 was essentially "received" by 
the veteran in that over $9,000 was used to satisfy a debt 
that he owed to the Service Department and the remainder was 
forwarded to him (it is pointed out that even if the full 
amount was issued to the veteran, he would have still been 
obligated to pay the debt owed).  With respect to the latter 
argument, the Board points out that these RO determinations 
(i.e. with regard to the correct amount of the separation pay 
to be recouped) were rendered during the course of the 
present appeal, and the nature of the appellate process is 
such that the review of these actions has been undertaken in 
this Board decision; put another way, consideration of this 
claim by its nature essentially requires that a determination 
be made as to whether the RO's determination was erroneous.  
This is not an instance where some prior adjudication has 
become final by operation of law.

In any event, the specific issue before the Board, as 
determined by the Court upon a review of the Motion joined in 
by the veteran through his attorney, is what effect the 
change in 10 U.S.C.A. § 1174(h)(2) had on the amount of 
separation pay to be recouped from the veteran's VA 
compensation benefits.  That said, the Board finds that the 
evidence clearly establishes that the veteran's separation 
pay was $30,049.92 and that $6,009.98 in Federal taxes was 
withheld from this pay.  As such, the proper amount to be 
recouped was $24,039.94, based on the 1996 change in the law, 
noted above. 10 U.S.C.A. § 1174(h)(2) 38 C.F.R. § 3.700(a)(5) 
(1999).  



ORDER

The proper amount of separation pay to be recouped is 
$24,039.94.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

